COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE

Appellate case name:        Karin-Elizabeth Sims Lowery v. Damion Anthony Lowery

Appellate case number:      01-15-00099-CV

Trial court case number:    2011-18283

Trial court:                309th District Court of Harris County

        The Court’s records indicate that your notice of appeal from the underlying Final
Decree of Divorce, signed on November 17, 2011, may not have been timely filed. See
TEX. R. APP. P. 26.1(a) (requiring notice of appeal to be filed within thirty days after
judgment is signed or within ninety days if timely request for findings of fact and
conclusions of law is filed), 26.1(c) (requiring notice of restricted appeal to be filed
within six months after judgment is signed); see also TEX. R. CIV. P. 296 (requiring
request for findings of fact and conclusions of law to be filed within twenty days after
judgment is signed). Accordingly, the Court has directed me to notify you that the Court
may dismiss this appeal for want of jurisdiction unless you file a written response to this
notice, providing a detailed explanation, citing relevant portions of the record, statutes,
rules, and case law to show that this Court has jurisdiction over the appeal. See TEX. R.
APP. P. 42.3(a).

       Any response must be filed within 14 days of the date of this notice. You must
respond in writing even if you have previously claimed your notice of appeal was timely
filed.
       If a meritorious response is not received in the form described above by the
deadline, the Court may dismiss the appeal for want of jurisdiction without further notice.




Clerk’s Signature:
                     Clerk of the Court
Date: 03/10/15